            Case 1:21-cv-02631-PAE Document 42 Filed 07/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HAITOZENG,

                                         Plaintiff,                        21 Civ. 2631 (PAE)
                         -v-
                                                                                 ORDER
 HSBC BANK USA, N.A., Equifax Information Services,
 LLC and Experian Information Solutions, Inc.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:


        At today's conference, the Court stayed the case until September 7, 2021 to permit

plaintiffs counsel to investigate whether plaintiffs son made the charges at issue. By August 4,

2021, Defendant HSBC Bank USA, N .A. ("HSBC") is directed to produce to plaintiff any

documentation it has identifying the source of the charges. By September 7, 2021, plaintiffs

counsel is directed to file a status letter indicating whether plaintiff intends to pursue the case,

and if so, setting out in detail the determinations counsel has made as to the origin of the charges

at issue.

        HSBC reserves its right to move to compel arbitration in the event that plaintiff decides

to continue with the case.


        SO ORDERED.




                                                               PAUL A. ENGELMA YER
                                                               United States District Judge
Dated: July 21, 2021
       New York, New York
